UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1259



CLIFTON NICKLES,

                                              Plaintiff - Appellant,

          versus


CATHERINE O’MALLEY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(CA-04-105-CCB)


Submitted:   June 24, 2004                 Decided:   June 29, 2004


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clifton Nickles, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Clifton   Nickles   appeals   the   district   court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint and motion

to reopen.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court. See Nickles v. O’Malley, No. CA-04-105-CCB (D. Md.

(Jan. 21, 2004; Feb. 2, 2004).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                              AFFIRMED




                                - 2 -